708 N.W.2d 434 (2006)
474 Mich. 1055
FARMERS INSURANCE GROUP, Plaintiff-Appellant,
v.
DEPARTMENT OF NATURAL RESOURCES, Defendant-Appellee.
Docket No. 128893, COA No. 252488.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the May 17, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.